            Case 3:20-cv-00152-DCG Document 1 Filed 05/29/20 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

JOHN HANCOCK LIFE INSURANCE                     §
COMPANY (U.S.A.),                               §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §            C.A. No. 3:20-cv-152
                                                §
ELIZABETH CABRERA, TANYA                        §
LEE KLINE, JASON JOSE CABRERA,                  §
AND JENNIFER ALEXIS CABRERA,                    §
                                                §
               Defendants.                      §

                              COMPLAINT FOR INTERPLEADER

       Plaintiff John Hancock Life Insurance Company (U.S.A) (“John Hancock”) files this

Complaint for Interpleader, and states:

                                          I. PARTIES

       1.      Plaintiff. John Hancock is an Michigan insurance company with its principal place

of business in Boston, Massachusetts, and does business in Texas.

       2.      Defendant Elizabeth Cabrera.          Defendant and claimant Elizabeth Cabrera

(“Elizabeth”), is an individual and citizen of Texas, and currently resides and may be served with

process at 220 Frontera Rd., El Paso, Texas 79922.

       3.      Defendant Tanya Lee Kline. Defendant and claimant Tanya Lee Kline (“Tanya”),

is an individual and citizen of Arizona, and currently resides and may be served with process at

2615 Arroyo Verde, Sierra Vista, Arizona 85650.

       4.      Defendant Jason Jose Cabrera. Defendant and claimant Jason Jose Cabrera

(“Jason”) is an individual and citizen of Arizona, and currently resides and may be served with

process at 1109 Via Cabrillo, Sierra Vista, Arizona 85635.



COMPLAINT FOR INTERPLEADER                                                                PAGE 1
              Case 3:20-cv-00152-DCG Document 1 Filed 05/29/20 Page 2 of 5




         5.       Defendant Jennifer Alexis Cabrera. Defendant and claimant Jennifer Alexis

Cabrera (“Jennifer”) is an individual and citizen of Arizona, and currently resides and may be

served with process at 6420 E Calle Luna, Tucson, Arizona 85710.

                                    II. JURISDICTION AND VENUE

         6.       Jurisdiction. This is an interpleader action to deposit the death benefit of a life

insurance policy into the Court’s registry pursuant to Federal Rule of Civil Procedure 22, and this

Court has jurisdiction pursuant to 28 U.S.C. § 1332. John Hancock is a citizen of Michigan and

Defendants are citizens of Texas and Arizona, and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

         7.       Venue.        Venue is proper in this district and division pursuant to 28

U.S.C. § 1391(b)(1).

                                          III. OPERATIVE FACTS

         8.       The Policy. John Hancock issued Modified Premium Whole Life Policy

066937058 (the “Policy”) to Felix Cabrera (the “Insured”). The Policy provided $125,000.00 in

life insurance coverage (the “Policy Proceeds”). When the Insured applied for the Policy on

October 22, 1992, the Insured designated as the primary beneficiary under the Policy his then wife,

Tanya. The insured also indicated on the application that he intended any children born of his

marriage to Tanya as the contingent beneficiaries.1 Upon information and belief, the only children

between the Insured and Tanya are Jason and Jennifer. The Insured never made any changes to

the Policy’s beneficiary designation beyond the initial designation on the Policy application

submitted on October 22, 1992.




         1
          The Insured specifically wrote on the application that the beneficiary of the Policy is “Tanya wife if living,
otherwise born of the marriage equally or the survivor.”


COMPLAINT FOR INTERPLEADER                                                                                     PAGE 2
            Case 3:20-cv-00152-DCG Document 1 Filed 05/29/20 Page 3 of 5




       9.      The Divorce. On January 8, 1996, the Insured and Tanya became divorced. The

divorce decree between the Insured and Thurman does not identify or address the Policy.

       10.     The Second Marriage. On March 10, 1999, the Insured married Elizabeth.

       11.     Death of the Insured. The Insured died on December 9, 2018.

       12.     John Hancock’s Possible Double or Multiple Liability. On or about June 12,

2019, John Hancock received correspondence from Elizabeth requesting information regarding the

Policy Proceeds and submitting a claim to the Policy Proceeds in her capacity as the Insured’s

surviving spouse. Because Elizabeth is not the primary or the contingent beneficiary on the Policy,

John Hancock sent correspondence to Tanya, Jason, and Jennifer seeking information from them

on whether they are asserting a claim the Policy Proceeds as well. While John Hancock has not

received any communications back from Jason or Jennifer, on February 27, 2020, Tanya submitted

a claim to the Policy Proceeds asserting entitlement as the primary beneficiary on the Policy. On

multiple occasions since receiving Tanya’s claim, Elizabeth has reasserted her claim to the Policy

Proceeds to the exclusion of any other persons, including any claim asserted or assertable by

Tanya, Jason, or Jennifer.

       13.     Rival Claims. John Hancock has a good faith and reasonable doubt as to whom—

between Elizabeth, Tanya, and Jason and Jennifer—is entitled to the Policy Proceeds for the

following reasons. Although Texas Family Code § 9.301 would seemingly invalidate the Insured’s

designation of Tanya as primary beneficiary in light of his subsequent divorce from her on January

8, 1996, Tanya nonetheless asserts entitlement to the Policy Proceeds. If § 9.301 of the Texas

Family Code does invalidate Tanya’s beneficiary status, then Jason and Jennifer may be entitled

to the Policy Proceeds as contingent beneficiaries. Lastly, Elizabeth claims to be entitled to the

Policy Proceeds as the surviving spouse with a spousal interest pursuant to Texas community




COMPLAINT FOR INTERPLEADER                                                                 PAGE 3
          Case 3:20-cv-00152-DCG Document 1 Filed 05/29/20 Page 4 of 5




property law. As a result, John Hancock seeks resolution of conflicting and potentially conflicting

claims in good faith. John Hancock is or may be exposed to double or multiple liability. John

Hancock has no interest whatsoever in the Policy Proceeds other than fulfilling its contractual

obligation to pay the sums due to the appropriate party. Accordingly, John Hancock has no

independent liability to any of the Defendants and is a disinterested stakeholder in this case. John

Hancock therefore desires to interplead the Policy Proceeds. John Hancock admits liability for the

Policy Proceeds and tenders same to the Court.

                                  IV. CLAIMS FOR RELIEF

       14.     Interpleader. John Hancock interpleads Defendants pursuant to Rule 22 of the

Federal Rules of Civil Procedure. John Hancock has a good faith doubt as to whom the Policy

Proceeds are owed. John Hancock admits its obligation to pay the Policy Proceeds, but cannot

pay those Policy Proceeds in the face of possible competing claims without subjecting itself to the

possibility of double or multiple liability. John Hancock is a disinterested stakeholder with respect

to the Policy Proceeds and claims no beneficial interest therein, except for attorneys’ fees and costs

incurred in connection with this interpleader. Furthermore, John Hancock has no independent

liability to any claimant in this interpleader. John Hancock shall, upon the granting of its

interpleader, pay into the Registry of the Court the Policy Proceeds, plus accrued interest.

       15.     Attorneys’ Fees.      John Hancock is entitled to its reasonable and necessary

attorneys’ fees and costs in connection with its claim for interpleader.

                                           V. PRAYER

       22.     Relief Requested. John Hancock respectfully requests the following relief:

               (a)     That Defendants be served with process and be required to
                       answer in the time and manner prescribed by law;

               (b)     That Defendants be required to interplead and settle among
                       themselves their rights and claims to the Policy Proceeds;


COMPLAINT FOR INTERPLEADER                                                                     PAGE 4
         Case 3:20-cv-00152-DCG Document 1 Filed 05/29/20 Page 5 of 5




             (c)      That the Court enter an order enjoining and restraining
                      Defendants from instituting or prosecuting any proceeding in
                      any state or United States court affecting the Policy involved
                      in this interpleader action;

             (d)      That on final hearing, Defendants for themselves, their heirs,
                      legal representatives, and assigns, and all other persons
                      claiming by, through, or under them, be permanently
                      enjoined and restrained from instituting or prosecuting any
                      proceeding in any state or United States court against John
                      Hancock relating to the Policy;

             (e)      That John Hancock be awarded its reasonable attorneys’ fees
                      and court costs in connection with the interpleader;

             (f)      That John Hancock be fully and finally discharged from
                      further liability to Defendants, and all other persons claiming
                      by, through, or under them; and

             (g)      That this Court grant all such other and further relief, both
                      general and special, at law and in equity, to which John
                      Hancock may show itself justly entitled.


Dated: May 29, 2020                       Respectfully submitted,

                                          By: /s/ Nicole H. Muñoz
                                              Andrew G. Jubinsky
                                              Texas Bar No. 11043000
                                              andy.jubinsky@figdav.com
                                              Nicole H. Muñoz
                                              Texas Bar No. 24098153
                                              nicole.munoz@figdav.com

                                          FIGARI + DAVENPORT, LLP
                                          901 Main Street, Suite 3400
                                          Dallas, Texas 75202
                                          Telephone: (214) 939-2000
                                          Facsimile: (214) 939-2090

                                          ATTORNEYS FOR PLAINTIFF
                                          JOHN HANCOCK LIFE INSURANCE COMPANY




COMPLAINT FOR INTERPLEADER                                                              PAGE 5
